                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


ALVIN MESSINGER

                            Plaintiff,

v.                                              CIVIL ACTION NO. 2:18-cv-00912

WINDOW WORLD, INC., et al.,

                            Defendants.



                       MEMORANDUM OPINION AND ORDER

     I.      Introduction

          This action was removed from state court by Defendant Window World, Inc. on

May 11, 2018, solely on the basis of diversity jurisdiction. Not. Removal [ECF No. 1]

1. For jurisdictional purposes, Defendant Window World, Inc. is a citizen of North

Carolina, and the plaintiff is a citizen of West Virginia. Id. at 2.

          On August 1, 2018, the court granted the plaintiff’s unopposed Motion to

Amend Complaint [ECF No. 26] to add Hanshaw Enterprises, Inc. (a West Virginia

corporation) and John Doe, unknown contractor, as defendants. The Amended

Complaint states that this court retains jurisdiction over the subject matter of this

case “pursuant to diversity jurisdiction.” Am. Compl. [ECF No. 36] ¶ 5. However, the

joinder of Hanshaw Enterprises, Inc. (“Hanshaw Enterprises”) as a defendant

destroys complete diversity of citizenship because “diversity jurisdiction does not
exist unless each defendant is a citizen of a different State from each plaintiff.” Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373 (1978). For this reason, the court

reconsiders the decision permitting amendment and REMANDS this case to the

Circuit Court of Lincoln County, West Virginia.

    II.      Discussion

          “[W]hen a trial court grants a plaintiff leave to amend the complaint by naming

additional defendants, and the plaintiff fails to inform the court that one or more of

those defendants will destroy diversity, the trial court may reconsider its earlier

decision.” Bailey v. Bayer CropScience L.P., 563 F.3d 302, 307 (8th Cir. 2009); see

also Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 761 (7th Cir. 2009) (“when a

district court is unaware that joinder will destroy diversity, it may reconsider its prior

decision permitting leave to amend a complaint”) (citing Mayes v. Rapoport, 198 F.3d

457, 462 n.11 (4th Cir. 1999)). In this case, the plaintiff is a citizen of West Virginia,

and the Amended Complaint states that Defendant Hanshaw Enterprises “is a West

Virginia corporation.” Am. Compl. ¶ 2. The parties failed to inform the court that the

joinder of Hanshaw Enterprises would destroy diversity jurisdiction. Thus, the court

revisits the Order [ECF No. 35] granting the plaintiff’s Motion to Amend to join

Hanshaw Enterprises as a defendant in this matter.1




1Because the court finds the joinder of Hanshaw Enterprises proper and remands the action, the court
does not reconsider the propriety of joining John Doe, unknown contractor. The court notes, however,
that “[s]ound authority supports the general proposition that the ‘John Doe’ practice is unwarranted
in diversity cases.” Johnson v. Gen. Motors Corp., 242 F. Supp. 778, 779 (E.D. Va. 1965).
                                                 2
      When a plaintiff seeks to join a nondiverse defendant after removal, “the

district court's analysis begins with 28 U.S.C. § 1447(e).” Mayes, 198 F.3d at 461.

Section 1447(e) “provides the district court with two options: ‘If after removal the

plaintiff seeks to join additional defendants whose joinder would destroy subject

matter jurisdiction, the court may deny joinder, or permit joinder and remand the

action to the State court.’” Id. at 461–62. These are the only options “for a district

court faced with a post-removal attempt to join a nondiverse defendant; the statute

does not allow a district court to retain jurisdiction once it permits a nondiverse

defendant to be joined in the case.” Id. at 462. Here, the plaintiff seeks to join

Hanshaw Enterprises, a nondiverse defendant, after removal, which would destroy

complete diversity of citizenship.

      The decision on whether to permit joinder of a defendant under these

circumstances “is committed to the sound discretion of the district court.” Id. The

Fourth Circuit has held that the district court is entitled to consider all relevant

factors, including: “the extent to which the purpose of the amendment is to defeat

federal jurisdiction, whether the plaintiff has been dilatory in asking for amendment,

whether the plaintiff will be significantly injured if amendment is not allowed, and

any other factors bearing on the equities.” Id.

      The court finds that the joinder of Hanshaw Enterprises was proper. When the

plaintiff filed his Complaint, he believed that he purchased the windows at issue in

this case from a franchise owned by Window World, Inc. After removal, the plaintiff


                                           3
learned that Hanshaw Enterprises sold him the windows and allegedly retained an

inappropriate contractor to install the windows. The plaintiff then sought to add

Hanshaw Enterprises as a defendant.

      The court finds that there is no indication that the plaintiff sought leave to

amend his Complaint to defeat federal jurisdiction. To the contrary, the plaintiff

moved to amend to join Hanshaw Enterprises based upon information that became

known to the plaintiff after removal regarding the identity of the seller of the windows

at issue. The plaintiff did not discover that Hanshaw Enterprises sold him the

windows or hired a purportedly inappropriate contractor to install the windows until

the filing of Window World Inc.’s Third-Party Complaint [ECF No. 5]. The court also

notes that the plaintiff did not move to remand the action, indicating that the plaintiff

did not seek amendment for the purpose of defeating diversity jurisdiction.

      Nor was the plaintiff dilatory in seeking amendment. The plaintiff’s Motion to

Amend was filed before the deadline for amended pleadings and joinder of parties set

forth in the Scheduling Order [ECF No. 20]. It was also filed within a reasonable time

after the filing of Window World, Inc.’s Third-Party Complaint against Hanshaw

Enterprises. Moreover, Defendant Window World, Inc. failed to respond to the

plaintiff’s Motion to Amend and has therefore provided no indication that the plaintiff

improperly sought leave to amend or was dilatory in doing so.

      The plaintiff would also be injured if amendment is not allowed: Hanshaw

Enterprises was the entity that sold the allegedly defective windows to the plaintiff,


                                           4
not Window World, Inc. The plaintiff seeks to assert, among other claims, a breach of

contract claim against Hanshaw Enterprises regarding the purchase and installation

of the windows at issue. Am. Compl. ¶ 22. The plaintiff contends that this breach of

contract damaged his personal property and his health. Id. The plaintiff also seeks to

assert a negligent retention claim against Hanshaw Enterprises based on its

allegedly inappropriate hiring of John Doe, unknown contractor, to install the

plaintiff’s windows, which the plaintiff claims caused mold damage to his home in

addition to permanent health problems. Id. ¶ 24–26. The court finds the plaintiff

would be injured if amendment is not allowed, and Defendant Window World, Inc.,

by failing to respond to the Motion to Amend, has provided no evidence to the

contrary.

   III.     Conclusion

      Having reconsidered the joinder of Hanshaw Enterprises as a defendant in this

matter, the court finds that granting the plaintiff’s Motion to Amend Complaint [ECF

No. 26] was proper. This court is therefore bound by § 1447(e) and REMANDS this

case to the Circuit Court of Lincoln County, West Virginia. Because the court lacks

subject matter jurisdiction, the court leaves other pending motions in this litigation

to be addressed in state court.

      The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record and any unrepresented party.




                                          5
ENTER:   January 7, 2019




 6
